Order filed March 1, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00598-CV
                                   ____________

                    IN THE INTEREST OF F.E.N., CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-00355J

                                     ORDER
      This is an appeal from a judgment signed June 22, 2017. On February 14,
2018, the clerk of this court issued mandate in accordance with this court’s judgment
to the District Clerk of Harris County, Texas.

      On February 21, 2018, appellee filed a motion for en banc reconsideration in
this case. The court orders the mandate recalled from the District Clerk of Harris
County, Texas.

                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.